DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-7, 9, 12-16, 24-25, 27-28, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (European Journal, 43 (2007), 1436-1443) and Liu et al. (European Journal, 41 (2005), 1519-1524) in view of Murray et al. (US 2010/0324236).

			
    PNG
    media_image1.png
    105
    177
    media_image1.png
    Greyscale

Similarly, Liu the following dinuclear metallocene complex for olefin polymerization in Scheme 1:
		
    PNG
    media_image2.png
    142
    192
    media_image2.png
    Greyscale

Note, the two methylene attached to benzene ring is selected from o-position, m-position and p-position to each other, and the two methylene groups on o-position to each other meet the -CH2-Phenylene-CH2- linking group limitation of the instant claims.
	Lin and Liu’s dinuclear metallocene complexes differ from those of the instant claims in that Lin and Liu’s metallocene complexes only contain cyclopentadienyl ligands while instant claims require at least one of the cyclopentadienyl containing ligand to have an additional ring structure fused to the cyclopentadienyl ring.  It is well established in metallocene chemistry that the cyclopentadienyl containing ligands of sandwich structure can be selected from substituted and unsubstituted cyclopentadienyl, indenyl and fluorenyl in order to impart the stereoselectivity, comonomer incorporation ability and activity of the transition metal catalytic center. For examples, Murray teaches various dinuclear metallocenes wherein the cyclopentadienyl 


    PNG
    media_image3.png
    245
    375
    media_image3.png
    Greyscale

Thus, it would have been obvious to a skilled artisan at the time the invention was made to employ Lin and Liu’s teaching to provide various dinuclear metallocene complexes with the conventional cyclopentadienyl containing ligands such as propylcyclopentadienyl, pentamethylcyclopentadienyl, indenyl, 2-methylindenyl, etc. since such is conventional done in in search for a catalyst system with desired stereoselectivity, comonomer incorporation ability and activity in the absence of any showing criticality and unexpected results.
Allowable Subject Matter
There no prior art teach or reasonably suggest the catalyst composition wherein the dinuclear metallocene with -CH2-Pyrridinylene-CH2- linking group between the two metallocene sandwich structures of the instant claims.  Claims 22 and 23 are in the condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/Primary Examiner, Art Unit 1763